Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (7,495,206) in view of Sakai et al (US 2008/0067680).
Regarding claim 1, Park shows in Figs.3 and 4C the following elements of applicant’s claim: a first substrate (102; 400, 402); a second substrate (200; 500) which overlaps the first substrate; a first structure (108-110, 111A-111C) which is between the first substrate and the second substrate (Fig.3), the first structure including a first film (110; 108) of a dielectric material and a first portion of a conductive material (i.e. 111A-111C; 109), the first portion being in a groove of the first film (i.e. the space for receiving the conductive material 111C in the layer 110 is considered as a groove); and a second structure (203, 204A, 205, 206A-206C) which is between the first structure and the second substrate, the second structure including a second film (205; 203) of a dielectric material  and a second portion of a conductive material (206A-206C; 204A), the second portion being in a groove of the second film (i.e. the space for receiving the conductive material 206A in the layer 205 is considered as a groove), wherein the first film is bonded to the second film, and the first portion is bonded to the second portion (Fig.3).  Although Park does not specifically mention that an insulating film is made of a silicon nitride film or a silicon carbide film, such use is well known in the art as disclosed by Sakai et al (paragraphs 11) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Sakai et al in the device of Park in view of meeting different design requirements and achieving the particular desired performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878